DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT
                              July Term 2014

                          STATE OF FLORIDA,
                              Appellant,

                                    v.

                              J.C., a child,
                                Appellee.

                             No. 4D12-4176

                              [July 9, 2014]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Merrillee Ehrlich, Judge; L.T. Case No. 11-4271 DL.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for
appellant.

  Carey Haughwout, Public Defender, and Karen Ehrlich, Assistant
Public Defender, West Palm Beach, for appellee.

DAMOORGIAN, C.J.

    In this appeal, the State challenges the trial court’s order dismissing
its petition for delinquency. We reverse and hold that the trial court
impermissibly relied on section 985.0301(6), Florida Statutes (2011), to
dismiss the petition before the adjudicatory hearing. See State v. W.D.,
112 So. 3d 702, 703 (Fla. 4th DCA 2013).

    By way of background, the State filed a delinquency petition against
J.C. in August of 2011, based on allegations that he punched another
student in the school cafeteria. At the hearing on the petition more than
a year later, the State informed the court that J.C. was living at a family
shelter in New York. Defense counsel moved to dismiss the petition
pursuant to section 985.0301(6), which permits the court “at any time
[to] enter an order ending its jurisdiction over any child.” See §
985.0301(6), Fla. Stat. (2011). The trial court granted the motion over
the State’s objection and dismissed the delinquency petition.
    On appeal, the State argues that the trial court erred in dismissing
the petition pursuant to our holding in W.D., 112 So. 3d 702. There, we
held that section 985.0301(6) allows the trial court to end its jurisdiction
over a child only after the initial adjudicatory hearing. Id. at 704. The
public defender concedes error based on W.D. Accordingly, we hold that
the trial court impermissibly relied on section 985.0301(6) to terminate
its jurisdiction over J.C. and “put an end to the prosecution before the
case ever reache[d] adjudication on the merits.” See id. By dismissing
the delinquency petition, the trial court violated the separation of powers
doctrine by encroaching on the state attorney’s absolute authority to
decide where and how to prosecute this case. See id. at 704–05. Thus,
we reverse and remand the trial court’s order dismissing the State’s
delinquency petition.

   Reversed and Remanded.

FORST, J., and HANZMAN, MICHAEL, Associate Judge, concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                    -2-